107 F.3d 876
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Earl MCAFEE, Plaintiff-Appellant,v.Simon RISK, Individually and as a Police Officer;  JamesWhyte, Individually and as a Police Officer;Defendants-Appellees,CITY of St. Louis, Defendant.
No. 96-3812EM
United States Court of Appeals, Eighth Circuit.
Feb. 10, 1997.Submitted Feb. 4, 1997.Filed Feb. 10, 1997.

Before McMILLIAN, FAGG, and LOKEN, Circuit Judge.
PER CURIAM.


1
Earl McAfee appeals the district court's judgment entered on an adverse jury verdict in McAfee's civil rights action.  McAfee neither provided a trial transcript nor requested one at government expense.  To the extent discernible, McAfee's claims of error relate to matters of evidence and purported judicial bias and are not subject to meaningful review without a trial transcript.  See Fed.  R.App. P. 10(b) (duty of appellant to order transcript);  Meroney v. Delta Int'l Mach. Corp., 18 F.3d 1436, 1437 (8th Cir.1994);  Schmid v. United Bhd. of Carpenters & Joiners, 827 F.2d 384, 386 (8th Cir.1987) (per curiam), cert. denied, 484 U.S. 1071 (1988).  We thus dismiss McAfee's appeal.